IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                    January 24, 2008 Session

                                TAMMY KEYMON ADAMS
                                        v.
                                  ANTHONY D. ADAMS

                Appeal from the Chancery Court for Gibson County (Trenton)
                          No. 17957   George R. Ellis, Chancellor


                     No. W2007-00915-COA-R3-CV - Filed June 30, 2008


This is a divorce case. The parties began living together in 1998, and married in 2004. Some time
before the marriage, the parties purchased a residential lot on which they constructed a home,
financing the construction with a credit card in the wife’s name. Title to the home was in the wife’s
name alone. The husband performed manual labor on the lot and the home during and after the
construction. During the marriage, the parties operated a business that proved unsuccessful. The
wife eventually left to start her own business in a different field. At approximately the same time,
the wife filed for divorce. A trial ensued. The parties introduced evidence on the value of the home,
various items of personal property, and a significant amount of credit card debt. After the close of
the evidence, the trial court granted a divorce to the wife, and awarded the home and the debt
associated with the home to her. It ordered the sale of some property and application of the proceeds
to the parties’ debt. The remaining debt was not classified as marital or separate and was not
divided. The parties appeal. The husband argues that the trial court erred in not awarding him a
share of the parties’ business and the increase in value of the marital home. The wife argues that the
trial court erred in failing to designate the assets and debts as marital or separate and to divide them
between the parties. We affirm the trial court’s decision not to award the Husband a share of the
failed business or a share of the increase in value of the parties’ home. We vacate the remainder of
the judgment and remand for allocation of the personal property and the debt.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed in Part;
                             Vacated in Part; and Remanded

HOLLY M. KIRBY , J., delivered the opinion of the Court, in which ALAN E. HIGHERS, P.J., W.S., and
DAVID R. FARMER , J., joined.

Lisa Armstrong Houston and Teresa A. Luna, Jackson, Tennessee, for the appellant, Anthony D.
Adams

Cynthia Chandler-Snell and Barbara Hobock, Humboldt, Tennessee, for the appellee, Tammy
Keymon Adams
                                                     OPINION

      Plaintiff/Appellee Tammy (Keymon) Adams (“Wife”) and Defendant/Appellant Anthony
D. Adams (“Husband”) met some time before 1998. They began living together in late 1998, and
became engaged in 1999. On July 31, 2004, they were married. This was Wife’s second marriage
and Husband’s third. No children were born of the marriage.

        At some point during the marriage or shortly before, the parties started a corporation called
Adams & Associates, which did business as Delta Investigations and provided private investigation
services.1 Both Husband and Wife participated in its operation, and purchased computers, office
furniture, cameras, and other surveillance equipment for use in the business. Most of these
purchases were financed by using credit cards in both parties’ names. Adams & Associates was
apparently not successful.

       The home in which the parties lived during their long engagement and brief marriage was
located on Atkins Street, Gibson, Tennessee (“Atkins Street property”). The deed of trust on this
property is dated May 6, 2002. Husband’s name was not listed on either the title or the deed of trust.
The parties jointly owned another piece of real property on Rozelle Street in Gibson, Tennessee
(“Rozelle Street property”).2

       In September 2005, Wife started a sole proprietorship known as Keymon Management
Group. Wife’s new venture did not involve private investigations and Husband did not participate
in it.

        On April 4, 2006, Wife filed a complaint for divorce in the Gibson County Chancery Court,
alleging irreconcilable differences and inappropriate marital conduct. In her complaint, she listed
only the Rozelle Street property as jointly-owned real property. Husband answered and denied any
fault. He asserted in his answer that the Atkins Street property was also jointly owned.

       On November 7, 2006, a bench trial was held before Chancellor George R. Ellis. The
witnesses were Wife, Husband, Husband’s mother, and a real estate appraiser.

        Wife was the first witness, testifying initially about the parties’ real property. She stated that
the parties purchased the Rozelle Street property for $1,300, and said that the value at the time of
trial was between $4,500 and $7,500. Wife testified that the title and the deed of trust to the marital
home on Atkins Street were in her name alone. She explained that, at the time the lot was purchased,
Husband’s credit rating was poor. Wife said that she owed approximately $280,000 on the home,
comprised of the initial debt reflected in the deed of trust and a home equity line of credit that was

         1
         Wife testified at trial that Adams & Associates was incorporated, but the record contains no evidence of the
ownership of the corporation.
         2
           The Rozelle Street property was the subject of a lawsuit, also in the Gibson County Chancery Court, that was
unrelated to the divorce proceedings. A third party filed a lawsuit asserting a lien on the property. At the time of the
divorce trial, that litigation was still pending.

                                                          -2-
also solely in her name. Wife asserted that Husband had contributed nothing to the Atkins Street
property that could have caused an increase in its value.

        Wife also testified about the parties’ debt. Approximately $78,731.31 worth of credit card
debt was in Wife’s name alone, incurred primarily to make improvements to the home, as well as
to purchase surveillance equipment for the parties’ private investigation business and meet everyday
expenses. Some of the equipment was subsequently used in her sole proprietorship, and some
remained in Husband’s possession. A camper and a tractor were also purchased on credit in Wife’s
name only.

       After Wife’s testimony, Steve Shelton (“Shelton”), a real estate appraiser, testified as an
expert witness about the Atkins Street home. After explaining the basis for his opinion, Shelton
valued the property at $390,000.

         Husband’s mother, Pauline Adams, testified next. She asserted that Wife was in possession
of several items of her personal property, including a lawn mower, a grass catcher, a weed eater, a
tiller, and a vacuum cleaner.

        After that, Husband testified, focusing primarily on the Atkins Street property. He testified
that the parties purchased the lot prior to the marriage, and described the work that he performed on
the lot and on the home. Husband said that he helped clear the lot in preparation for construction
of the home, and assisted in the installation of sheetrock and the home security system, as well as
wiring and painting. He testified that he dug the hole for the in-ground swimming pool. Husband
said that he was not paid for any of this work, and asserted that it contributed to the increase in the
value of the home. He opined that the house was worth $240,000 when built, and agreed with
Shelton’s appraisal of the home’s value as of the time of trial at $390,000. Husband asked for an
award of seventy percent of the increase in the value of the home.

        Husband testified that he helped start Wife’s new business, Keymon Management Group.
He also alleged that, when she left, Wife interfered with the existing private investigation business
by cutting off the fax machines, email address, and cell phone service.

        Husband proffered an itemized list detailing the parties’ personal property and proposing a
division of the property that he considered to be marital. The list was introduced as an exhibit at
trial. The list included estimated values of each article of alleged marital property, but no values for
alleged separate property. Husband also testified that the credit card debt in his name totaled
approximately $12,600.

       After the conclusion of the evidence, the trial court issued an oral ruling. After granting a
divorce to Wife on the grounds of inappropriate marital conduct, the trial court stated:

               The Court further finds that these parties married on 7/31 of 2004 but have
       lived together since 1999. And during this time, the parties have commingled their
       assets and debts to an extent that neither the parties nor their attorneys have been able


                                                  -3-
        to decipher what was a debt or an asset prior to marriage or prior to their
        cohabitation.
                Mr. Adams has asked for part of the existing – of the equity in a home at 723
        Adkins [sic] Street in Gibson, Tennessee, that is in the name of Tammy Keymon, and
        Tammy Keymon owes a debt in her name only on the property in the amount of two
        hundred and eighty thousand four hundred and forty-five dollars and seventy-nine
        cents. Anthony D. Adams testified that he has enjoyed the benefit of this real estate
        from its being built until the date of the separation.
                The Court finds that the real estate is the property of Tammy Keymon
        Adams, and she is ordered to still pay the indebtedness on the same and hold
        Anthony Adams harmless.
                Parties cannot agree on the personal property, and the Court finds that the
        proof shows that the personal property of the husband prior to their marriage was all
        the property listed on page 3 that he submitted as an exhibit, deleting all items that
        he testified that he did not bring into the relationship.
                The Court further finds that the wife’s individual property shall be all items
        on page 4 of the same exhibit with the addition of any items which she should show
        proof that she had purchased prior to the marriage on 7/31/04 which were made part
        of Collective Exhibit 11. All other items of personal property shall be sold with the
        exception of the John Deere lawn mower, the Stihl weed eater, the garden tiller, the
        John Deere sweeper, and the Rainbow vacuum cleaner which are the property of
        [Husband’s mother].

Subsequently, the trial court’s oral ruling was put into a written order, stating essentially the same
as the oral ruling. In the written order, the proceeds from the sale of “all other items of personal
property” were to be applied “to the parties[’] debts as listed on Exhibit 9 with exception of
BancorpSouth debt.”3

        Thus, the trial court awarded Wife the Atkins Street property as well as the accompanying
debt. It made no finding on the ownership of the Rozelle Street property. As to the personal
property, it awarded Husband “all property listed on page 3 deleting all items that he testified were
purchased after marriage.” The trial court awarded Wife “all items on page 4 with addition of any
items which she shows proof that she bought prior to July 31, 2004 made collective exhibit 1
through 7.” Any other property was neither described nor delineated, but was nevertheless ordered
sold. Aside from the debt on the Atkins Street property, there were no findings on how much of the
parties’ considerable debt was separate or marital, and no allocation of responsibility for payment
of the debt. Husband and Wife both appeal the trial court’s order.

         On appeal, Husband argues that the trial court erred in not awarding him an equitable share
of the value of the private investigation business, Adams & Associates, in distinguishing between
separate and marital assets, and in dividing the marital estate. Husband takes particular issue with
the trial court’s ruling on the Atkins Street property. Wife asserts on appeal that the trial court erred


        3
            The BancorpSouth debt was the debt associated with the Atkins Street property.

                                                         -4-
in failing to designate the parties’ debts and assets as either marital or separate property and to divide
the debts and assets between the parties.

        As the proceeding below was a bench trial, we review the trial court’s findings of fact de
novo, with a presumption of correctness, “unless the preponderance of the evidence is otherwise.”
Tenn. R. App. P. 13(d); see also Campbell v. Fla. Steel Corp., 919 S.W.2d 26, 28-29 (Tenn. 1996).
We review the trial court’s conclusions of law de novo with no such presumption. Campbell, 919
S.W.2d at 28-29. The trial court’s findings with regard to separate and marital property in a divorce
case will be reviewed as any other finding. Owens v. Owens, 241 S.W.3d 478, 485 (Tenn. Ct. App.
2007), perm. app. denied (Sept. 17, 2007). However, the trial court is afforded wide discretion in
its equitable division of the marital property, and its distribution will be given “great weight” on
appeal. Ford v. Ford, 952 S.W.2d 824, 825 (Tenn. App. 1997). The trial court’s division of marital
property will not be disturbed on appeal unless we find “that the distribution lacked proper
evidentiary support or results from either an error of law or a misapplication of the statutory
requirements.” Id. (citing Thompson v. Thompson, 797 S.W.2d 599, 604 (Tenn. Ct. App. 1990)).

        We first address Husband’s contention that he should have been awarded an equitable share
in the parties’ private investigative business, Adams & Associates. Husband argues that the business
was a partnership, and maintains that he should have received an award compensating him for Wife’s
“usurpation” of his partnership interest. However, he points to no evidence in the record on the
value of Adams & Associates as a going concern, and we have found no such evidence. Therefore,
we decline to modify the trial court’s implicit ruling that the business had no value as a going
concern. Items of personal property associated with the business, including office furniture and
surveillance equipment, are addressed below in this Opinion.

         Husband argues that the trial court erred in awarding the Atkins Street property to Wife, and
in failing to award him a portion of its increase in value. He argues that the property should be
considered marital or, in the alternative, that the increase in value of the Atkins Street property
should have been considered marital property, that his manual labor substantially contributed to the
increase in value, and, accordingly, that he should have been awarded an equitable share of the
increase.4

        In Tennessee, marital and separate property are defined by statute. T.C.A. § 36-4-121(b)(1),
(b)(2) (2005). Marital property is “all real and personal property, both tangible and intangible,
acquired by either or both spouses during the course of the marriage up to the date of the final
divorce hearing and owned by either or both spouses as of the date of filing of a complaint for
divorce . . . .” Id. § 36-4-121(b)(1)(A). Marital property also includes “any increase in value during
the marriage of [] property determined to be separate property in accordance with subdivision (b)(2)
if each party substantially contributed to its preservation and appreciation . . . .” Id. § 36-4-
121(b)(1)(B). Separate property, on the other hand, is “[a]ll real and personal property owned by
a spouse before marriage . . . .” Id. § 36-4-121(b)(2)(A). It also includes “appreciation of property


         4
          Husband apparently does not appeal the trial court’s allocation to W ife of the debt associated with the Atkins
Street property.

                                                          -5-
owned by a spouse before marriage except when characterized as marital property under subdivision
(b)(1).” Id. § 36-4-121(b)(2)(C).

         In awarding the Atkins Street property, along with the debt associated with the property, to
Wife, the trial court made an implicit finding that Husband did not substantially contribute to the
increase in value of the property. See T.C.A. § 36-4-121(b)(1)(B), (b)(2)(C). While Husband
testified about his considerable contributions, Wife disputed this testimony. The trial court
apparently credited Wife’s testimony on this issue. “[B]ecause there is no requirement that a trial
court make express findings of fact regarding a witness’s credibility, the absence of such findings
does not alter the applicable standard of review.” Richards v. Liberty Mut. Ins. Co., 70 S.W.3d 729,
733-34 (Tenn. 2002). We give “considerable deference” to a trial court’s determination with regard
to witness credibility. Id. Based on the record before us, we do not see a basis for overturning the
trial court’s implicit credibility determination on this issue. The trial court’s award of the Atkins
Street property to Wife is affirmed.

       Wife argues on appeal that the trial court erroneously failed to designate much of the parties’
property and debts as either marital or separate, and failed to allocate the property and debts to either
party. We agree.

          “The dissolution of a marriage requires the courts to engage in the orderly disentanglement
of the parties’ personal and financial affairs.” Anderton v. Anderton, 988 S.W.2d 675, 679 (Tenn.
Ct. App. 1998). After resolving that the parties should be divorced, “[t]he trial court’s first task . .
. is to identify and distribute the parties’ separate property and then to divide their marital property
in an equitable manner. As part of this process, the trial court should also identify and allocate the
parties’ separate and marital debts.” Id. (internal citations omitted). “Trial courts have not
completely divided a marital estate until they have allocated both the marital property and the marital
debt.” Owens, 241 S.W.3d at 490 (citations omitted); see also T. C. A. § 36-4-121(a).

        In this case, at the outset of its decision, the trial court correctly observed that the parties
comingled essentially all of their assets and debts prior to the marriage. It then clearly designated
the Atkins Street property as Wife’s property, whether as her separate property or as a division of
marital property, and allocated the debt associated with the property to Wife. After that, the trial
court’s order becomes less clear.
        Husband’s property (either separate or as a division of marital property) was described as “all
property listed on page 3 deleting all items that he testified were purchased after marriage.”5 Wife’s
property (either separate or as a division of marital property) was described as “all items on page 4
with addition of any items which she shows proof that she bought prior to July 31, 2004 made
collective exhibit 1 through 7.”6 The items belonging to Husband’s mother were named specifically.
Beyond that, no property was designated either marital or personal; it was simply ordered sold. The


         5
            We assume that “page 3” refers to the itemized list of the parties’ personal property, proffered by Husband
at trial, indicating Husband’s view of which items were separate property and which were marital.
         6
             We assume that “page 4” again refers to the list of personal property proffered by Husband at trial.

                                                            -6-
proceeds from the sale of these unnamed items of property were then to be applied to “the parties’
debts as listed on Exhibit 9” except for the debt associated with the Atkins Street property. The
parties’ debts were not designated as either marital or separate, nor were they allocated to either
party. A cursory review of the personal property at issue, compared to the substantial debt
accumulated by the parties, leads to the inevitable conclusion that the proceeds of any sale would
not nearly pay off the debt. The order makes no provision for this possibility. Finally, the only
mention of the Rozelle Street real property is the trial court’s observation in its oral ruling that it was
“not really anxious to make a decision on property that subject to a dispute in the court without
information of what’s going on” in the pending lien litigation.

       Without a designation of property and debt as either marital or separate, or division of
property and debt between the parties, it is not possible for this Court to evaluate the trial court’s
decision in light of applicable legal standards.7 See Owens, 241 S.W.3d at 485-86.

         More importantly, the absence of findings and conclusions on the nature of the property and
its allocation leaves the parties without the thing they most need: a decision. Certainly the proof
proffered by the parties in this case was no model of clarity and completeness. This is often the case,
for myriad reasons. Nevertheless, the trial court in a divorce case must divide the parties’ assets and
obligations in a manner that resolves their differences and allows them to move forward separately.
This is the court’s privilege and its responsibility. The order in this case fails in that essential
function.

         Therefore, we must remand the case to the trial court for further proceedings. On remand,
the trial court should classify the parties’ property and the parties’ debts as either marital or separate.
The marital property should be valued where the evidence permits such valuation. The marital
property and debts should then be divided between Husband and Wife.
         On remand, the trial court may, in its discretion, order marital property sold, either to
facilitate its division between the parties or to satisfy marital debt. T.C.A. § 36-4-121(a)(3). Such
discretion, however, should be exercised with wisdom. It makes little sense, for example, to order
the sale of items whose value is largely sentimental, or where the sale of things such as minor
household items would result in negligible proceeds while necessitating that the parties spend
substantial monies to replace the items.

       In sum, the trial court’s grant of divorce to Wife and the restoration of her former name was
not appealed. The trial court’s finding that certain items belonged to Husband’s mother was likewise
not appealed. The trial court’s allocation of the Atkins Street property and its associated debt to
Wife is affirmed. The refusal to award Husband an equitable share of Adams & Associates is also
affirmed. The remainder of the trial court’s order is vacated and the case is remanded to the trial

         7
           After classifying the parties’ property as either marital or separate, the trial court should place a reasonable
value on each piece of property. Owens, 241 S.W.3d at 486. However, the parties are obligated to come forward with
competent valuation evidence. Id. In this case, Husband assigned values to the items of personal property that he
asserted were marital; items that he considered to be separate property were listed but not valued. Wife submitted
virtually no evidence as to the value of the parties’ marital property, leaving Husband’s values of claimed marital
property uncontested.

                                                           -7-
court for any further necessary proceedings, and for findings and conclusions in accordance with this
Opinion.

       The decision of the trial court is affirmed in part, vacated in part, and remanded for further
proceedings not inconsistent with this Opinion. Costs on appeal are taxed to Appellant Anthony D.
Adams, and his surety, for which execution may issue if necessary.




                                                      ___________________________________
                                                      HOLLY M. KIRBY, JUDGE




                                                -8-